Name: Commission Regulation (EC) No 873/94 of 19 April 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 21 . 4. 94 Official Journal of the European Communities No L 102/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 873/94 of 19 April 1994 establishing unit values for the determination of the customs value of certain perishable goods Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Commission Regulation (EC) No 655/94 of 24 March 1994 (3), and in particular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . O OJ No L 82, 25. 3 . 1994, p. 15. No L 102/2 Official Journal of the European Communities 21 . 4. 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 1.20 0702 00 10 0702 00 90 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ex 0704 10 90 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 0705 11 90 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 0707 00 19 1.160 0708 10 10 0708 10 90 1.170 1.170.1 0708 20 10 0708 20 90 1.170.2 0708 20 10 0708 20 90 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 New potatoes 26,79 1067 203,34 51,85 177,43 7595 21,17 49565 58,19 20,56 Tomatoes 97,20 3873 737,78 188,14 643,78 27558 76,82 179840 211,16 74,63 Onions (other than seed) 35,62 1419 270,39 68,95 235,94 10099 28,15 65910 77,39 27,35 Garlic 153,27 6106 1 163,32 296,65 1015,10 43453 121,14 283568 332,96 117,67 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) Chinese cabbage 36,22 1443 274,96 70,11 239,93 10270 28,63 67025 78,70 27,81 Cabbage lettuce (head lettuce) 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 Radishes 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 Cucumbers 47,45 1890 360,14 91,84 314,26 13452 37,50 87789 103,07 36,43 Peas (Pisum sativum) 608,19 24232 4616,07 1 177,14 4027,92 172424 480,69 1 125202 1321,18 466,94 Beans : Beans (Vigna spp., Phaseolus u301 45Q2 85775 218,73 748,46 32039 89,32 209084 245,50 86,76 spp.) Beans (Phaseolus ssp., vulga - 13g 6? 5525 105249 268,39 918,39 39314 109,60 256553 301,24 106,46 rts var. Compressus Savt) Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 Globe artichokes 130,24 5189 988,56 252,09 862,60 36925 102,94 240969 282,94 100,00 Asparagus :  green 295,95 11791 2246,21 572,80 1960,01 83902 233,90 547530 642,89 227,21  other 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 Aubergines (egg-plants) 107,93 4300 819,22 208,90 714,83 30600 85,30 199690 234,47 82,86 Ribbed celery (Apium graveo- 73,20 2916 555,59 141,68 484,80 20753 57,85 135430 159,01 56,20 lens var. dulce) Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 Sweet peppers 121,31 4833 920,77 234,80 803,45 34393 95,88 224445 263,53 93,14 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 Courgettes 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 Sweet potatoes, whole, fresh 40,81 1626 309,78 78,99 270,31 11571 32,25 75511 88,66 31,33 (intended for human consumption) Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh Pineapples, fresh 44,75 1783 339,67 86,61 296,39 12687 35,37 82797 97,21 34,36 Avocados, fresh 121,39 4836 921,39 234,96 803,99 34416 95,94 224597 263,71 93,20 21 . 4. 94 Official Journal of the European Communities No L 102/3 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 901 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 LI40 LI 40.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 LI 40.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh 135,58 5402 1029,09 262,42 897,96 38439 107,16 250848 294,54 104,09 Sweet oranges, fresh :  Sanguines and semi-san- 39 5g j 5?? 3QQ42 ?6 6 { 262 M um 3J 2g 7J&gt;m g598 3Q 3g guines  Navels, Navelines, Nave ­ lates, Salustianas , Vernas, Valencia lates , Maltese , 31 '83 1268 241 '60 61,61 210'81 9024 25'15 58892 69,14 24,43 Shamoutis, Ovalis, Trovita and Hamlins  Others 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 96,21 3827 729,66 185,80 634,33 27377 77,43 179000 208,74 74,80  Monreales and Satsumas 40,59 1642 306,32 78,76 268,01 11298 31,54 76985 88,30 30,24  Mandarins and wilkings 101,89 4059 773,35 197,21 674,81 28887 80,53 188510 221,34 78,23  Tangerines and others 72,68 2896 551,69 140,68 481,40 20607 57,45 134479 157,90 55,80 Lemons (Citrus limon, Citrus 45,70 1821 346,90 88,46 302,70 12957 36,12 84559 99,28 35,09 limonum), fresh Limes (Citrus aurantifolia), 110,94 4 420 842,06 214,73 734,77 31453 87,68 205259 241,01 85,18 fresh Grapefruit, fresh :  white 30,50 1215 231,55 59,04 202,05 8649 24,11 56444 66,27 23,42  pink 52,34 2085 397,26 101,30 346,65 14839 41,36 96836 113,70 40,18 Table grapes 120,58 4804 915,23 233,39 798,61 34186 95,30 223094 261,95 92,58 Water-melons 75,65 3014 574,21 146,43 501,05 21448 59,79 139970 164,34 58,08 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 59,31 2363 450,17 114,79 392,81 16815 46,87 109732 128,84 45,53 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other 106,40 4239 807,60 205,94 704,70 30166 84,09 196859 231,14 81,69 Apples 61,41 2446 466,13 118,86 406,74 17411 48,54 113623 133,41 47,15 Pears Vlia) S ~ Nashi (Pyrus Pyr^ ° 136'67 5445 1037,31 264,52 905,14 38746 108,02 252852 296,89 104,93 Other 59,05 2352 448,19 114,29 391,08 16741 46,67 109250 128,27 45,33 No L 102/4 Official Journal of the European Communities 21 . 4. 94 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 11 0809 40 19 2.200 0810 10 10 0810 10 90 2.205 0810 20 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots 154,35 6189 1165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 Cherries 105,23 4 219 794,77 204,70 694,68 29455 82,08 198422 229,38 78,77 Peaches 122,86 4895 932,55 237,80 813,73 34833 97,11 227316 266,91 94,33 Nectarines 136,10 5422 1033,00 263,42 901,38 38585 107,57 251801 295,66 104,49 Plums 126,40 5036 959,35 244,64 837,11 35834 99,90 233848 274,58 97,04 Strawberries 96,77 3 855 734,47 187,29 640,89 27434 76,48 179033 210,21 74,29 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 Fruit of the species Vaccinium 1 02^4 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch.^ Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 Khakis (including Sharon 347,92 13862 2640,64 673,38 2304,18 98636 274,98 643675 755,79 267,11 fruit) Lychees 220,40 8 767 1 671,53 425,63 1 453,15 62717 177,38 410057 478,18 171,37